

115 HR 5461 IH: NICS Review Act of 2018
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5461IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mrs. Carolyn B. Maloney of New York (for herself, Mr. Suozzi, Ms. Meng, Ms. Velázquez, Mr. Espaillat, and Mr. Engel) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require records of the national instant criminal background check system to be retained for at
			 least 90 days.
	
 1.Short titleThis Act may be cited as the NICS Review Act of 2018. 2.Requirement that NICS records be retained for at least 90 daysSection 511 of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note; Public Law 112–55; 125 Stat. 632) is amended by striking no more than 24 hours and inserting no fewer than 90 days.
		